MEMORANDUM **
Fernando Patricio, a native and citizen of Mexico, petitions for review of a Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s (“IJ”) decision denying his application for a humanitarian grant of asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, see Belayneh v. INS, 213 F.3d 488, 491 (9th Cir.2000), we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Patricio failed to establish eligibility for asylum because the evidence he presented does not compel the conclusion that the injuries he suffered at a polling place riot in 1984 were inflicted by the government or forces the government was unable or unwilling to control. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.2005).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 901 (9th Cir.2004) (order), Patricio’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.